Case 2:20-cv-07831-SDW-LDW Document 21 Filed 12/17/20 Page 1 of 4 PageID: 1568




     NOT FOR PUBLICATION
                                     UNITED STATES DISTRICT COURT
                                               DISTRICT OF NEW JERSEY


             CHAMBERS OF                                                MARTIN LUTHER KING COURTHOUSE
       SUSAN D. WIGENTON                                                        50 WALNUT ST.
      UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                                  973-645-5903

                                                 December 17, 2020

 H. Scott Gurvey
 Amy Gurvey
 315 Highland Avenue
 Montclair, NJ 07043
 Pro Se Plaintiffs

 James P. Berg, Esq.
 Daniel A. Schleifstein, Esq.
 Parker Ibrahim & Berg LLP
 270 Davidson Avenue
 Somerset, NJ 08873
 Counsel for Defendant M&T Bank, Inc.

 Richard A. Gerbino, Esq.
 Schiller, Knapp, Lefkowitz & Hertzel, LLP
 555 U.S. Highway 1 South, Suite 420
 Iselin, NJ 08830
 Counsel for Defendant Schiller, Knapp, Lefkowitz & Hertzel, LLP


                  LETTER OPINION FILED WITH THE CLERK OF THE COURT

            Re:      Gurvey v. M&T Bank, Inc., et al.
                     Civil Action No. 20-7831 (SDW) (LDW)

 Litigants:

         Before this Court are Defendants M&T Bank, Inc. (“M&T”) and Schiller, Knapp,
 Lefkowitz & Hertzel, LLP’s (“Schiller”) (collectively, “Defendants”) Motions to Dismiss
 Plaintiffs H. Scott and Amy Gurvey’s (“the Gurveys” or “Plaintiffs”) Complaint pursuant to
 Federal Rule of Civil Procedure (“Rule”) 12(b)(1). 1 This Court having considered the parties’
 submissions, having reached its decision without oral argument pursuant to Rule 78, and for the
 reasons discussed below, grants Defendants’ motions.



 1
     Schiller also moves to dismiss under Rule 12(b)(6). (See D.E. 7)
Case 2:20-cv-07831-SDW-LDW Document 21 Filed 12/17/20 Page 2 of 4 PageID: 1569




 DISCUSSION
                                                            A.
         This Court writes only for the parties and assumes their familiarity with the procedural and
 factual history of this matter. In 2002, the Gurveys purchased a residential property located at 315
 Highland Avenue, Montclair, New Jersey (the “Property”) which they financed with a mortgage
 from Hudson City Savings Bank (“HCSB”). (D.E. 1 ¶¶ 31, 43.) In 2015, M&T became the
 successor in interest to the mortgage. (Id. ¶¶ 44-45.) Two years later, M&T sent the Gurveys
 notice of intent to foreclose on the Property. (Id. ¶ 78.) In response, the Gurveys filed suit against
 M&T in the Superior Court of New Jersey, Essex County, Law Division (Dkt. No. ESX-L-4337-
 17) (“State Action”) on June 13, 2017, challenging M&T’s basis for foreclosing. (D.E. 11-2 Ex.
 13.) 2 The Third Amended Complaint in the State Action, filed on August 30, 2020, asserts
 seventeen state and federal law claims 3 against M&T and accuses Schiller of filing “unlawful” and
 “fraudulent” documents on M&T’s behalf. (Id. Ex. 14.)
        On July 5, 2018, M&T filed a formal foreclosure action against the Gurveys in the Superior
 Court of New Jersey, Essex County, Chancery Division (Dkt. No. SWC-F-014035-18)
 (“Foreclosure Action”). (D.E. 11-2 Ex. 4, 5.) The Gurveys’ seventeen Counterclaims in the
 Foreclosure Action are identical to the claims contained in the Third Amended Complaint in the
 State Action. (Id. Ex. 7.) 4 That matter is also pending. (D.E. 18-1 Ex. B.)
         On June 25, 2020 Plaintiffs filed suit in this Court, bringing eighteen state and federal law
 claims against Defendants, seventeen of which are identical to those filed in the state court cases.
 (See generally D.E. 1.) The only difference is the addition of a single count for violation of New
 Jersey’s Fair Foreclosure Act. (Id. at 67.) Defendants subsequently moved to dismiss and all
 briefs were timely filed. (See D.E. 7, 11, 12, 13, 18, 19.) 5


 2
   Although generally a court may only consider the contents of the complaint on a 12(b)(6) motion to dismiss, the
 Third Circuit has held that “a court may consider certain narrowly defined types of material without converting the
 motion” to one for summary judgment. In re Rockefeller Ctr. Props. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999).
 Specifically, courts may consider documents “integral to or explicitly relied upon in the complaint,” In re Burlington
 Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (internal citations omitted, emphasis in original); see
 also In re Lipitor Antitrust Litig., 868 F.3d 231, 249 (3d Cir. 2017), or matters of public record, Chugh v. W. Inventory
 Servs., Inc., 333 F. Supp. 285, 289 (D.N.J. 2004). Because judicial proceedings are matters of public record, this
 Court will consider the existence of and filings made in the relevant state court actions.
 3
   Those claims are: 1) Fair Debt Collection Practices Act; 2) Fair Credit Reporting Act; 3) intentional interference
 with prospective contractual advantage; 4) Real Estate Settlement Procedures Act of 1974; 5) Truth in Lending Act;
 6) fraudulent misrepresentation; 7) fraudulent omission; 8) breach of contract/promissory estoppel; 9) breach of the
 covenant of good faith and fair dealing; 10) improper disbursement of loan payments; 11) conversion of loan
 payments; 12) New Jersey Consumer Fraud Act; 13) defamation; 14) assault and trespass; 15) violation of New Jersey
 Court Rules; 16) Racketeer Influenced and Corrupt Organizations Act; and 17) false statements in a federal
 investigation. (D.E. 11-2 Ex. 14.)
 4
   The Gurveys unsuccessfully attempted to remove the Foreclosure Action to this Court, and it was remanded on
 March 29, 2019. (See Civ. No. 18-12702, D.E. 1, 14, 15, 16, 19.) The Gurveys’ Counterclaims were filed before the
 matter was remanded. (Id. D.E. 5.) Their appeal to the Third Circuit was dismissed. (See Civ. No. 18-12702 D.E. 22,
 26; see also D.E.18-1 Ex. D (indicating that the Third Circuit dismissed the appeal on July 25, 2019 and denied the
 Gurveys’ petition for en banc and panel rehearing on August 21, 2020).)
 5
   As set forth in this Court’s October 16, 2020 text order, Plaintiffs’ cross-motion for judgment on the pleadings will
 not be considered because it was not timely filed. (D.E. 16.)


                                                            2
Case 2:20-cv-07831-SDW-LDW Document 21 Filed 12/17/20 Page 3 of 4 PageID: 1570




                                                    B.
           Although a federal court has a “virtually unflagging obligation” to exercise its
 jurisdiction, a federal court may abstain in the event of “exceptional” circumstances when parallel
 state proceedings could result in “comprehensive disposition of litigation.” Colorado River Water
 Conservation Dist. v. United States, 424 U.S. 800, 817-18 (1976) (“Colorado River”). Abstention
 is “an extraordinary and narrow exception to the duty of a District Court to adjudicate a controversy
 properly before it,” and may be used “only in the exceptional circumstances where the order to the
 parties to repair to the state court would clearly serve an important countervailing interest,” and
 not “merely because a State court could entertain it.” Id. at 813–14 (internal citations omitted).
          In determining whether the Colorado River abstention is appropriate, this Court must first
 determine whether the actions are parallel. Ryan v. Johnson, 115 F.3d 193, 196 (3d Cir.1997).
 Cases are parallel if they involve the same parties and “substantially identical” claims, raising
 “nearly identical allegations and issues.” Timoney v. Upper Merion Twp., 66 F. App’x 403, 405
 (3d Cir. 2003) (quoting Trent v. Dial Med. of Fla., Inc., 33 F.3d 217, 223 (3d Cir.1994)). It is clear
 that the state court actions are parallel to the current federal suit because they raise identical legal
 claims, are based on the same facts, and involve the same parties. Therefore, this Court must
 determine whether abstention is proper by weighing the six factors set forth in Colorado River and
 its progeny. Timoney, 66 F. App’s at 405; see also Spring City Corp. v. Am. Bldgs. Co., 193 F.3d
 165, 171 (3d Cir.1999). Those factors are: (1) which court first assumed jurisdiction over property
 involved, if any; (2) the relative convenience of the fora; (3) the desirability of avoiding piecemeal
 litigation; (4) the order in which jurisdiction was obtained; (5) whether federal or state law applies
 and (6) whether the state court will adequately protect the federal plaintiff's interests. Spring City
 Corp., 193 F.3d at 171. “No one factor is determinative; a carefully considered judgment taking
 into account both the obligation to exercise jurisdiction and the combination of factors counselling
 against that exercise is required.” Colorado River, 424 U.S. at 818–19. The factors must be
 balanced in “a pragmatic, flexible manner with a view to the realities of the case at hand.” Moses
 H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 14–15 (1983).
          Here, all six factors weigh in favor of abstention. The state court cases were filed in 2017
 and 2018, over two years before the instant matter and involve the Property subject to foreclosure.
 As a result, the state court obtained jurisdiction years before this action was initiated. Given that
 two matters are currently pending in state court, it is inconvenient for all parties to simultaneously
 litigate a third case in this Court. In addition, dismissing the federal suit will avoid the potential
 of piecemeal litigation. Although both state and federal law are implicated in the parties’ claims,
 the state court is an adequate forum to resolve all claims. Finally, given the state court’s familiarity
 with foreclosure actions and its long history with the parties, it is well-situated to protect the
 Gurveys’ rights. The Gurveys have advanced their own interests and actively engaged in litigating
 these issues for the past three years. There is no indication that this Court is better suited to provide
 Plaintiff with the relief they seek. As a result, abstention is appropriate, and Defendants’ motions
 to dismiss will be granted.




                                                    3
Case 2:20-cv-07831-SDW-LDW Document 21 Filed 12/17/20 Page 4 of 4 PageID: 1571




 CONCLUSION

       Defendants’ Motions to Dismiss are GRANTED. An appropriate order follows.
                                               ___/s/ Susan D. Wigenton_____
                                               SUSAN D. WIGENTON, U.S.D.J.

 Orig: Clerk
 cc:   Parties
       Leda D. Wettre, U.S.M.J.




                                           4
